Citation Nr: 0028525	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinea cruris.

2.  Entitlement to an original rating for infectious 
hepatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted an increased rating of 10 percent 
for infectious hepatitis and which denied service connection 
for tinea cruris.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).

Where a veteran has stated that a service-connected 
disability has increased in severity, or where a veteran 
disputes an initial rating of a service-connected disability, 
a claim of entitlement to an increased rating for that 
service-connected disability is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  In regard to the veteran's claim of 
entitlement to an increased rating for infectious hepatitis, 
the veteran has stated that his service-connected disability 
has increased in severity.  Therefore, development of that 
claim is appropriate.

Subsequent to the statement of the case, the veteran 
submitted copies of private and VA medical records.  He also 
submitted a completed release of records form for records 
from a private physician.

The Court has also held that if there is something in the 
record to suggest that evidence exists which could make the 
veteran's claim well grounded, VA has the duty to inform the 
veteran of the importance of submitting such evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  It is possible 
that the medical records the veteran has put the VA on notice 
of, but which are not in his claims folder, could cause the 
veteran's claim of entitlement to service connection for 
tinea cruris to become well grounded.

Therefore, as the veteran has put the Board on notice of 
medical evidence which is not of record, the Board feels that 
evidence should be acquired and associated with the record on 
appeal if possible.  The Board makes no finding at this time 
as to whether or not the veteran's claim of entitlement to 
service connection for tinea cruris is well grounded as the 
requested evidence sought in this remand could have bearing 
upon such a determination.  Thus, any determination as to the 
well groundedness of the veteran's claim of entitlement to 
service connection for tinea cruris would be premature at 
this time.

In addition, the Board notes that the regulations provide 
that any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived in writing or formally 
on record at a hearing by the appellant or representative or 
unless the Board determines that the benefit, or benefits, to 
which the evidence relates may be allowed on appeal without 
such referral.  38 C.F.R. § 20.1304(c) (1999).  The medical 
evidence submitted by the veteran subsequent to the statement 
of the case is pertinent to his claim of entitlement to an 
increased rating for infectious hepatitis.  There is no 
waiver of agency of original jurisdiction consideration of 
record.  Therefore, the Board feels that remand for review 
and preparation of a supplemental statement of the case is 
necessary in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should acquire, if possible, 
the veteran's VA medical records from 
February 1998 to the present and his 
private medical records of treatment by 
Dr. Henson, using the release which the 
veteran has provided.

2.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations and to obtain additional evidence.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
cooperate with any requested development may have an adverse 
effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


